Citation Nr: 1625122	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 0 percent prior to January 2, 2009, rated 10 percent as of January 2, 2009, and rated 50 percent as of January 17, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1974 to January 1975, from February 1991 to August 1991, and from January 2004 to January 2005.

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.

A September 2008 rating decision granted service connection for PTSD and assigned an initial 0 percent rating, effective December 31, 2007.  A July 2009 rating decision granted a 10 percent rating for PTSD, effective January 2, 2009.  A March 2014 rating decision assigned a 50 percent disability rating for PTSD, effective January 17, 2014.

In a July 2014 Notice of Disagreement, the Veteran contended that the effective date of the increase to 50 percent should have been January 2, 2009, and that the increase should have been greater than a 50 percent disability rating.  However, the effective date of the increase will be considered as part of the increased rating claim.  Furthermore, the claim for increase remains before the Board where less than the total benefit sought is granted.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

In December 2013, after finding that the Veteran had indicated at his Board hearing that his PTSD symptoms had increased since the last VA examination in June 2009, the Board remanded for additional development, including a VA examination and opinion.  The matter has returned to the Board.  Unfortunately, the January 2014 VA examination and opinion do not substantially comply with the Board's remand, and remand is again necessary.

A remand by the Board confers upon an appellant the right to compliance with the terms of the remand order and imposes upon VA a duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner did not fully address the level of severity of all impairment resulting from the service connected PTSD, and did not provide a description or rationale to explain any opinion as to the level of occupational and social impairment caused by PTSD.  Rather, the examiner provided an opinion for service connection instead of the requested opinion to determine the matter of increased rating of the already service connected PTSD.

When VA provided an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an complete VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

As there has not been substantial compliance with the requests of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the current nature and severity of PTSD with anxiety disorder.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies, should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent, severity, and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including the assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.  The examiner should consider the Veteran's statements and other lay statements regarding the extent, severity, worsening, and frequency of all symptoms.  The examiner should provide an assessment of the impact of the Veteran's psychiatric disability on employability and the level of occupational impairment and a discussion of the Veteran's employment since December 31, 2007, to include any current employment.  The examiner should provide an assessment of the impact of the Veteran's psychiatric disability on his level of social impairment.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

